
	

114 S2941 IS: Women and Lung Cancer Research and Preventive Services Act of 2016
U.S. Senate
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2941
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2016
			Ms. Ayotte (for herself, Mrs. Feinstein, Mr. Rubio, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require a study on  women and lung cancer,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Women and Lung Cancer Research and Preventive Services Act of 2016.
 2.FindingsCongress finds as follows: (1)In the United States, an average of 198 women die each day of lung cancer, one every 7 minutes.
 (2)Lung cancer is the leading cause of cancer death among women. (3)The National Cancer Institute estimates that in 2016, 71,600 women will die of lung cancer, more than the combined total of all estimated deaths from breast cancer (40,450), ovarian cancer (14,240), cervical cancer (4,120), uterine cancer (10,470) and other gynecologic cancers (1,990).
 (4)Two-thirds of never-smokers diagnosed with lung cancer are women; lung cancer in never-smokers is the sixth leading cause of all cancer deaths.
 (5)According to a report of the Surgeon General in 2014 entitled, The Health Consequences of Smoking—50 Years of Progress, the relative risk of women smokers developing lung cancer compared to women who never smoked increased tenfold between 1965 and 2010.
 (6)Women are at greater risk than men of being diagnosed with lung cancer at young ages. (7)Women smokers with BRCA2 mutations, more commonly associated with breast cancer, have a 1 in 4 risk of developing lung cancer.
 (8)A Government Accountability Office report published on October 22, 2015, called for the National Institutes of Health to do more in evaluating gender differences in research.
 (9)Additional research strategies and clinical trials are necessary to explore the differences in lung cancer risk factors, incidence, and treatment response in women, and to address the disparate impact of lung cancer on women who have never smoked.
 (10)Lung cancer screening, which can detect lung cancer at its earliest, most curable stage, is a covered service available without cost-sharing for those at high risk.
 (11)Published peer-reviewed actuarial studies indicate that lung cancer screening individuals at high risk is cost-effective.
 (12)The National Framework of Excellence in Lung Cancer Screening and Continuum of Care, launched in 2012, demonstrated that lung cancer screening can be safely and effectively carried out in community hospital settings around the Nation.
 (13)Lung cancer screening research indicates that the same technology used to screen for lung cancer could be used to simultaneously screen for early breast, heart, and lung diseases, which together constitute more than 50 percent of deaths among women in the United States.
 (14)Information on the impact of lung cancer on women and the importance of early detection should be incorporated into all public health awareness campaigns.
 3.Sense of Congress concerning women and lung cancerIt is the sense of Congress that— (1)there is a disparate impact of lung cancer on women and, in particular, on women who have never smoked;
 (2)additional research strategies to explore the differences in women with respect to lung cancer risk factors, incidence, histology, and response to treatment are justified and necessary;
 (3)the implementation of lung cancer preventive services for women should be accelerated; and (4)the public health agencies of the Federal Government should coordinate public education and awareness programs on the impact of lung cancer on women and the importance of early detection.
			4.Study to evaluate and make recommendations for the acceleration of research on women and lung
			 cancer, greater access to preventive services, and strategic  public
			 awareness and education campaigns
 (a)StudyThe Secretary of Health and Human Services, in consultation with the Secretary of Defense and Secretary of Veterans Affairs, shall conduct an interagency study to evaluate the status of, and make recommendations for increased—
 (1)research on women and lung cancer; (2)access to lung cancer preventive services; and
 (3)strategic public awareness and education campaigns on lung cancer. (b)ContentThe study and recommendations under subsection (a) shall include—
 (1)a review and comprehensive report on the outcomes of previous research, the status of existing research activities, and knowledge gaps related to women and lung cancer in all agencies of the Federal Government;
 (2)specific recommendations for a collaborative, interagency, multidisciplinary, and innovative research program, that would—
 (A)encourage innovative approaches to eliminate knowledge gaps in research; (B)evaluate environmental and genomic factors that may be related to the etiology of lung cancer in women; and
 (C)foster advances in imaging technology to improve risk assessment, diagnosis, treatment, and the simultaneous application of other preventive services;
 (3)recommendations for the development of a national lung cancer screening strategy with sufficient infrastructure and personnel resources to expand access to such screening, particularly among underserved populations; and
 (4)recommendations for the development of a national public education and awareness campaign on women and lung cancer and the importance of early detection of lung cancer.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report on the study conducted under subsection (a).
			
